DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-11, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto (US 2002/0167504 A1).

Claim 1, Matsumoto (Fig. 1-19) discloses an address latch (51; Fig. 1 and 2; wherein discloses a horizontal driving circuit), comprising: 
a write control circuit (1; Fig. 1; 1A; Fig. 2; wherein discloses a horizontal scanning circuit), a write latch circuit (2a-2c; Fig. 1 and 2; wherein discloses a data capturing / latch circuit), a latch control circuit (52; Fig. 1 and 2; wherein comprises a data transfer switch driving circuit and first RGB selection circuit), an intermediate latch circuit (5a-5c; Fig. 1 and 2; wherein discloses data latch circuit), and an output latch circuit (8; Fig. 1 and 2; wherein discloses decoder and data latch circuit), 
wherein the write control circuit (1; Fig. 1; 1A; Fig. 2; wherein discloses a horizontal scanning circuit) is configured to generate N write control signals (FIG. 8; VSP1-VSP3; wherein figure shows generating at least three signals), and N is a positive integer greater than or equal to 2 (VSP1-VSP3; Fig. 8); 
the write latch circuit (2a-2c; Fig. 1 and 2; wherein discloses a data capturing / latch circuit) is connected to the write control circuit (1; Fig. 1; 1A; Fig. 2; wherein figures shows VSP signal connected to circuits 2a-2c), and is configured to latch an address data (Active Period; Fig. 5; Paragraph [0077]) that is received in response to the N write control signals (VSP1-VSP4; Fig. 5), the address data comprises N data bits Fig. 2; wherein figure shows at least 12 bits of data), and the N data bits are divided into (M-1) data bit groups (Fig. 2; wherein figure shows bits are at least divided into three groups based on color); 
the latch control circuit (52; Fig. 1 and 2; wherein comprises a data transfer switch driving circuit and first RGB selection circuit) is configured to sequentially generate M latch control signals (DTA, SW1-R, SW1-G, and SW1-B; Fig. 5; wherein figure shows at least four control signals), and M is a positive integer greater than or equal to 3 (DTA, SW1-R, SW1-G, and SW1-B; Fig. 5; wherein figure shows at least four control signals); 
the intermediate latch circuit (5a-5c; Fig. 1 and 2; wherein discloses data latch circuit) is connected to the write latch circuit (2a-2c; Fig. 1 and 2) and the latch control circuit (52; Fig. 1 and 2; wherein comprises a data transfer switch driving circuit and first RGB selection circuit), and is configured to sequentially latch (DTA; Fig. 5), in response to first to (M-1)-th latch control signals of the M latch control signals (DTA, SW1-R, SW1-G, and SW1-B; Fig. 5; wherein figure shows at least four control signals), the (M-1) data bit groups of the address data (Fig. 2; wherein figure shows bits are at least divided into three groups based on color) latched by the write latch circuit (2a-2c; Fig. 1 and 2; wherein discloses a data capturing / latch circuit) in a time-division manner (DTA, SW1-R, SW1-G, and SW1-B; Fig. 5; wherein figure shows at least four control signals); and 
the output latch circuit (8; Fig. 1 and 2; wherein discloses decoder and data latch circuit) is connected to the intermediate latch circuit (5a-5c; Fig. 1 and 2) and the latch control circuit (52; Fig. 1 and 2; wherein comprises a data transfer switch driving circuit and first RGB selection circuit), and is configured to output the address data (SW1-R, SW1-G, and SW1-B; Fig. 5) latched by the intermediate latch circuit (5a-5c; Fig. 1 and 2) from the address latch (2a-2c; Fig. 1 and 2) in response to an M-th latch control signal of the M latch control signals (SW1-R, SW1-G, and SW1-B; Fig. 5).  

Claim 17, Matsumoto (Fig. 1-19) discloses a display device (50; Fig. 1), comprising a gate driver (12; Fig. 1) and an address latch (51; Fig. 1), 
wherein the address latch (51; Fig. 1 and 2; wherein discloses a horizontal driving circuit) comprises a write control circuit (1; Fig. 1; 1A; Fig. 2; wherein discloses a horizontal scanning circuit), a write latch circuit (2a-2c; Fig. 1 and 2; wherein discloses a data capturing / latch circuit), a latch control circuit (52; Fig. 1 and 2; wherein comprises a data transfer switch driving circuit and first RGB selection circuit), an intermediate latch circuit (5a-5c; Fig. 1 and 2; wherein discloses data latch circuit), and an output latch circuit (8; Fig. 1 and 2; wherein discloses decoder and data latch circuit), 
the write control circuit (1; Fig. 1; 1A; Fig. 2; wherein discloses a horizontal scanning circuit) is configured to generate N write control signals (FIG. 8; VSP1-VSP3; wherein figure shows generating at least three signals), and N is a positive integer greater than or equal to 2 (VSP1-VSP3; Fig. 8); 
the write latch circuit (2a-2c; Fig. 1 and 2; wherein discloses a data capturing / latch circuit) is connected to the write control circuit (1; Fig. 1; 1A; Fig. 2; wherein figures shows VSP signal connected to circuits 2a-2c), and is configured to latch an address data (Active Period; Fig. 5; Paragraph [0077]) that is received in response to the N write control signals (VSP1-VSP4; Fig. 5), the address data comprises N data bits Fig. 2; wherein figure shows at least 12 bits of data), and the N data bits are divided into (M-1) data bit groups (Fig. 2; wherein figure shows bits are at least divided into three groups based on color); 
the latch control circuit (52; Fig. 1 and 2; wherein comprises a data transfer switch driving circuit and first RGB selection circuit) is configured to sequentially generate M latch control signals (DTA, SW1-R, SW1-G, and SW1-B; Fig. 5; wherein figure shows at least four control signals), and M is a positive integer greater than or equal to 3 (DTA, SW1-R, SW1-G, and SW1-B; Fig. 5; wherein figure shows at least four control signals); 
the intermediate latch circuit (5a-5c; Fig. 1 and 2; wherein discloses data latch circuit) is connected to the write latch circuit (2a-2c; Fig. 1 and 2) and the latch control circuit (52; Fig. 1 and 2; wherein comprises a data transfer switch driving circuit and first RGB selection circuit), and is configured to sequentially latch (DTA; Fig. 5), in response to first to (M-1)-th latch control signals of the M latch control signals (DTA, SW1-R, SW1-G, and SW1-B; Fig. 5; wherein figure shows at least four control signals), the (M-1) data bit groups of the address data (Fig. 2; wherein figure shows bits are at least divided into three groups based on color) latched by the write latch circuit (2a-2c; Fig. 1 and 2; wherein discloses a data capturing / latch circuit) in a time-division manner (DTA, SW1-R, SW1-G, and SW1-B; Fig. 5; wherein figure shows at least four control signals); and 
the output latch circuit (8; Fig. 1 and 2; wherein discloses decoder and data latch circuit) is connected to the intermediate latch circuit (5a-5c; Fig. 1 and 2) and the latch control circuit (52; Fig. 1 and 2; wherein comprises a data transfer switch driving circuit and first RGB selection circuit), and is configured to output the address data (SW1-R, SW1-G, and SW1-B; Fig. 5) latched by the intermediate latch circuit (5a-5c; Fig. 1 and 2) from the address latch (2a-2c; Fig. 1 and 2) in response to an M-th latch control signal of the M latch control signals (SW1-R, SW1-G, and SW1-B; Fig. 5), and 
the gate driver (12; Fig. 1) is configured to generate a scan signal corresponding to the address data (R, G, B, data line) in response to the address data output from the address latch (Fig. 5).  

Claim 18, Matsumoto (Fig. 1-19) discloses an address latching method (Fig. 5) for an address latch (51; Fig. 1), 
wherein the address latch (51; Fig. 1 and 2; wherein discloses a horizontal driving circuit) comprises a write control circuit (1; Fig. 1; 1A; Fig. 2; wherein discloses a horizontal scanning circuit), a write latch circuit (2a-2c; Fig. 1 and 2; wherein discloses a data capturing / latch circuit), a latch control circuit (52; Fig. 1 and 2; wherein comprises a data transfer switch driving circuit and first RGB selection circuit), an intermediate latch circuit (5a-5c; Fig. 1 and 2; wherein discloses data latch circuit), and an output latch circuit (8; Fig. 1 and 2; wherein discloses decoder and data latch circuit), 
the write control circuit (1; Fig. 1; 1A; Fig. 2; wherein discloses a horizontal scanning circuit) is configured to generate N write control signals (FIG. 8; VSP1-VSP3; wherein figure shows generating at least three signals), and N is a positive integer greater than or equal to 2 (VSP1-VSP3; Fig. 8); 
the write latch circuit (2a-2c; Fig. 1 and 2; wherein discloses a data capturing / latch circuit) is connected to the write control circuit (1; Fig. 1; 1A; Fig. 2; wherein figures shows VSP signal connected to circuits 2a-2c), and is configured to latch an address data (Active Period; Fig. 5; Paragraph [0077]) that is received in response to the N write control signals (VSP1-VSP4; Fig. 5), the address data comprises N data bits Fig. 2; wherein figure shows at least 12 bits of data), and the N data bits are divided into (M-1) data bit groups (Fig. 2; wherein figure shows bits are at least divided into three groups based on color); 
the latch control circuit (52; Fig. 1 and 2; wherein comprises a data transfer switch driving circuit and first RGB selection circuit) is configured to sequentially generate M latch control signals (DTA, SW1-R, SW1-G, and SW1-B; Fig. 5; wherein figure shows at least four control signals), and M is a positive integer greater than or equal to 3 (DTA, SW1-R, SW1-G, and SW1-B; Fig. 5; wherein figure shows at least four control signals); 
the intermediate latch circuit (5a-5c; Fig. 1 and 2; wherein discloses data latch circuit) is connected to the write latch circuit (2a-2c; Fig. 1 and 2) and the latch control circuit (52; Fig. 1 and 2; wherein comprises a data transfer switch driving circuit and first RGB selection circuit), and is configured to sequentially latch (DTA; Fig. 5), in response to first to (M-1)-th latch control signals of the M latch control signals (DTA, SW1-R, SW1-G, and SW1-B; Fig. 5; wherein figure shows at least four control signals), the (M-1) data bit groups of the address data (Fig. 2; wherein figure shows bits are at least divided into three groups based on color) latched by the write latch circuit (2a-2c; Fig. 1 and 2; wherein discloses a data capturing / latch circuit) in a time-division manner (DTA, SW1-R, SW1-G, and SW1-B; Fig. 5; wherein figure shows at least four control signals); and 
the output latch circuit (8; Fig. 1 and 2; wherein discloses decoder and data latch circuit) is connected to the intermediate latch circuit (5a-5c; Fig. 1 and 2) and the latch control circuit (52; Fig. 1 and 2; wherein comprises a data transfer switch driving circuit and first RGB selection circuit), and is configured to output the address data (SW1-R, SW1-G, and SW1-B; Fig. 5) latched by the intermediate latch circuit (5a-5c; Fig. 1 and 2) from the address latch (2a-2c; Fig. 1 and 2) in response to an M-th latch control signal of the M latch control signals (SW1-R, SW1-G, and SW1-B; Fig. 5), 
the address latching method (Fig. 5) comprise: 
in a write latch phase (Active period; Fig. 5), latching, by the write latch circuit (2a-2c; Fig. 1 and 2; wherein discloses a data capturing / latch circuit), the address data in response to the N write control signals (VSP1-VSP4; Fig. 5) generated by the write control circuit (1A; Fig. 2, 7, and 8); 
in an intermediate latch phase (Inactive period; Fig. 5), latching, by the intermediate latch circuit (5a-5c; Fig. 1 and 2), the (M-1) data bit groups of the address data (digital video data; Fig. 1 and 2) latched by the write latch circuit (2a-2c; Fig. 1 and 2) in a time-division manner (Fig. 5) in response to the first to (M-1)-th latch control signals (DTA, SW1-R, SW1-G, and SW1-B; Fig. 5; wherein figure shows at least four control signals) generated by the latch control circuit (52; Fig. 1 and 2); 
in an output latch phase (1 Horizontal period; Fig. 5), outputting, by the output latch circuit (8; Fig. 1 and 2), the address data latched by the intermediate latch circuit (5a-5c; Fig. 1 and 2) from the address latch in response to the M-th latch control signal (SW1-R, SW1-G, and SW1-B; Fig. 5) generated by the latch control circuit (52; Fig. 1 and 2).  

Claim 2, Matsumoto (Fig. 1-19) discloses wherein the write latch circuit (2a-2c; Fig. 1 and 2) comprises N write latch sub-circuits (2a-2c; Fig. 1 and 2; wherein figure shows three respective circuits), 
the N write latch sub-circuits (2a-2c; Fig. 1 and 2) are configured to be sequentially turned on (VSP1-VSP4; Fig. 5; wherein figure shows control signals VSP1-VSP4 being sequentially enabled to control the three latch circuits 2a-2c), in response to the N write control signals (VSP1-VSP4; Fig. 5), respectively (VSP1-VSP4; Fig. 5), to latch respective data bits of the address data (Digital video data; Fig. 2; wherein figure shows data divided into multiple bits of data), respectively (Digital video data; Fig. 2).  

Claim 3, Matsumoto (Fig. 1-19) discloses wherein each of the N write latch sub-circuits (2a-2c; Fig. 1 and 2; wherein figure shows three respective circuits) comprises a control terminal (VSP; Fig. 1 and 2; wherein control terminal receives VSP signal), an input terminal (Digital video signal; Fig. 2; wherein input receives digital video signal), and an output terminal (Fig. 2; wherein figure shows output connect to next latch circuit), 
the control terminal of each write latch sub-circuit (2a-2c; Fig. 2) is configured to receive a corresponding write control signal (VSPn; Fig. 2) of the N write control signals (VSP1-VSP4; Fig. 5); and  -63-Attorney Docket No. 008357.00907 
the input terminal of each write latch sub-circuit (2a-2c; Fig. 2) is connected to an address data line to receive the address data (Digital video signal; Fig. 2).  

Claim 4, Matsumoto (Fig. 1-19) discloses wherein the write control circuit (1; Fig. 1) comprises N write control sub-circuits (1A; Fig. 2 and 7), and the N write control sub-circuits (1A; Fig. 2 and 7) are connected to the N write latch sub-circuits (2a; Fig. 2) in one-to-one correspondence manner (Fig. 2; wherein one circuit 1a is connect to one circuit 2a), 
the N write control sub-circuits (1A; Fig. 2 and 7) are configured to respectively generate the N write control signals (VSP1-VSP2; Fig. 7) in one-to-one correspondence manner (VSP1-VSP4; Fig. 5).  

Claim 6, Matsumoto (Fig. 1-19) discloses wherein the intermediate latch circuit (5a-5c; Fig. 1 and 2) comprises N intermediate latch sub-circuits (5a-5c; Fig. 1 and 2), the N intermediate latch sub-circuits (5a-5c; Fig. 1 and 2) are connected to the N write latch sub-circuits (2a-2c; Fig. 1 and 2) in one-to-one correspondence manner (Fig. 1 and 2; wherein figure shows a one-to-one correspondence manner), and the N intermediate latch sub-circuits (5a-5c; Fig. 1 and 2) are divided into (M-1) intermediate latch sub-circuit groups (Fig. 1 and 2; wherein figure shows the latch circuits are divided by color), 
the (M-1) intermediate latch sub-circuit groups (Fig. 1 and 2; wherein figure shows the latch circuits are divided by color) latch the (M-1) data bit groups of the address data (Digital video signal; Fig. 2) latched by the write latch circuit (2a-2c; Fig. 1 and 2) at first to (M-1)-th moments (VSP1-VSP4; Fig. 6), respectively, in response to the first to (M-1)-th latch control signals (VSP1-VSP4; Fig. 6), respectively.  

Claim 7, Matsumoto (Fig. 1-19) discloses wherein each of the (M-1) intermediate latch sub-circuit groups (5a-5c; Fig. 1 and 2) comprises a plurality of intermediate latch sub-circuits (5a-5c; Fig. 1 and 2), and the plurality of intermediate latch sub-circuits are adjacent to each other (5a-5c; Fig. 1 and 2; wherein figure shows circuit are adjacent to each other) or not adjacent to each other.  

Claim 8, Matsumoto (Fig. 1-19) discloses wherein each of the N intermediate latch sub-circuits (5a-5c; Fig. 1 and 2) comprises a control terminal (DTA; Fig. 1 and 2), an input terminal (2a-2c; Fig. 1 and 2; wherein input is connected to 2a-2c), and an output terminal (Fig. 1 and 2; wherein output is connected to data latch circuit), 
the input terminals of the N intermediate latch sub-circuits (5a-5c; Fig. 1 and 2) are connected to the output terminals of the N write latch sub-circuits (2a-2c; Fig. 1 and 2; wherein input is connected to 2a-2c) in one-to-one correspondence manner (Fig. 1 and 2; wherein figure shows a one-to-one correspondence manner), and 
the control terminals of each of the (M-1) intermediate latch sub-circuit groups (5a-5c; Fig. 1 and 2) are configured to receive a corresponding latch control signal of the first to (M-1)-th latch control signals (DTA; Fig. 2; DT1 and DT2; Fig. 18).  

Claim 9, Matsumoto (Fig. 1-19) discloses wherein the output latch circuit (8; Fig. 1 and 2) comprises N output latch sub-circuits (Fig. 1 and 2; wherein discloses a data latch circuit), the N output latch sub-circuits (8; Fig. 1 and 2) are connected to the N intermediate latch sub-circuits (5a-5c; Fig. 1 and 2) in one-to-one correspondence manner (Fig. 1 and 2; wherein the figure shows output terminals of color latch circuits are connected to the same number of input of data latch circuit), 
the N output latch sub-circuits (8; Fig. 1 and 2) are configured to output the address data latched by the intermediate latch sub-circuit (5a-5c; Fig. 1 and 2) from the address latch at an M-th moment (1 horizontal period; Fig. 6) in response to the M-th latch control signal (SW1-R, SW1-G, and SW1-B; Fig. 1, 2, and 5).  

Claim 10, Matsumoto (Fig. 1-19) discloses wherein each of the N output latch sub-circuits (8; Fig. 1 and 2) comprises a control terminal (SW1-R, SW1-G, and SW1-B; Fig. 1 and 2), an input terminal (R, G, and, B latch circuit; Fig. 1 and 2; wherein figure shows input connected to color latch circuits), and an output terminal (Fig. 8; wherein figure shows a plurality of output terminals), 
the input terminals of the N output latch sub-circuits (8; Fig. 1 and 2) are connected to the output terminals of the N intermediate latch sub-circuits (5a-5c; Fig. 1 and 2) in one-to-one correspondence manner (Fig. 1 and 2; wherein the figure shows output terminals of color latch circuits are connected to the same number of input of data latch circuit); and 
the control terminal of each output latch sub-circuit (8; Fig. 1 and 2) is configured to receive the M-th latch control signal (SW1-R, SW1-G, and SW1-B; Fig. 1 and 2).  

Claim 11, Matsumoto (Fig. 1-19) discloses wherein each of the N write control sub-circuits is a D flip-flop (21; Fig. 7 and 8), each of the N write latch sub-circuits is a D latch (R, G, B latch circuits; Fig. 2), each of the N intermediate latch sub-circuits is a D latch (R, G, B latch circuits; Fig. 2), and each of the N output latch sub-circuits is a D latch (Fig. 1 and 2; wherein discloses a data latch circuit).  

Claim 16, Matsumoto (Fig. 1-19) discloses further comprising an address decoding circuit (Fig. 1 and 2; wherein discloses a decoder and data latch circuit), 
wherein the address decoding circuit is configured to decode the address data output from the output latch circuit (Fig. 1 and 2; wherein discloses a decoder and data latch circuit).  

Claim 20, Matsumoto (Fig. 1-19) discloses wherein the address latch (51: Fig. 1) further comprises an address decoding circuit (Fig. 1 and 2; wherein discloses a decoder and data latch circuit), and the address latching method (Fig. 5) further comprises: 
in an address decoding phase (1 Horizontal period; Fig. 5), decoding, by the address decoding circuit (8; Fig. 1 and 2), the address data output from the output latch circuit (Fig. 1 and 2; wherein discloses a decoder and data latch circuit).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 2002/0167504 A1) in view of Nojiri (US 2007/0316631 A1).

Claim 5, Matsumoto (Fig. 1-19) discloses wherein each of the N write control sub-circuits (1A; Fig. 2 and 7) comprises a control terminal (C; Fig. 7), an input terminal (D; Fig. 7), and an output terminal (Q; Fig. 7), 
the control terminal of each write control sub-circuit (1A; Fig. 2 and 7) is connected to a write clock signal line (CKH1 and CKH2; Fig. 7) to receive a write clock signal (CKH1 and CKH2; Fig. 6), 
the output terminals (Q, VSP1, and VSP2; Fig. 7) of the N write control sub-circuits (1a; Fig. 7) are connected to the control terminals of the N write latch circuits (2a; Fig. 2) in one-to-one correspondence manner (Fig. 2; wherein one circuit 1a is connect to one circuit 2a), 
an output terminal (Q; Fig. 7) of an j-th write control sub-circuit (21; Fig. 7) of the N write control sub-circuits (1a; Fig. 7) is connected to an input terminal (D; Fig. 7) of an (j+1)-th write control sub-circuit (21; Fig. 7) of the N write control sub-circuits (1a; Fig. 7), 1≤j≤N-1, and n is a positive integer (Fig. 7; wherein figure shows more than more circuit).  
Matsumoto does not expressly disclose an input terminal of a first write control sub-circuit of the N write control sub-circuits is connected to an output terminal of an N-th write control sub-circuit of the N write control sub-circuits.
Nojiri (Fig. 1, 3, 4, 10, and 12; wherein teaches a modification of horizontal shift register to receive a input from last D latch) discloses an input terminal (Fig. 12; wherein figure shows first D latch to receive either STX or SR_END) of a first write control sub-circuit of the N write control sub-circuits (D latch SR1; Fig. 12) is connected to an output terminal (SR_END; Fig. 12) of an N-th write control sub-circuit of the N write control sub-circuits (D latch SR44; Fig. 12).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Matsumoto’s address latch by applying an input from last unit, as taught by Nojiri, so to use an address latch with an input from last unit for providing an image display device having low power consumption and including a circuit for generating a start signal and a second latch signal with stability when driving a plurality of source lines divided into a plurality of batches (Paragraph [0012]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 2002/0167504 A1) in view of Yeh (US 2004/0227717 A1).

Claim 19, Matsumoto discloses the address latching method according to claim 18. 
Matsumoto does not expressly disclose wherein before the write latch circuit has latched all data bits of the address data, the intermediate latch circuit starts to latch a part of data bits, which has been latched by the write latch circuit, of the address data.  
Yeh (Fig. 4A) discloses wherein before (Paragraph [0022]) the write latch circuit (L1; Fig. 4A) has latched all data bits (D0[0]; Fig. 4A) of the address data (DL1; Fig. 4A), the intermediate latch circuit (L2; Fig. 4A) starts to latch a part of data bits (D0[0]; Fig. 4A), which has been latched by the write latch circuit (L1; Fig. 4A), of the address data (DL1; Fig. 4A).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Matsumoto’s address latching method by applying latching method, as taught by Yeh, so to use an address latching method with latching method for providing a digital data driver and an LCD that prevents layout difficulty in wire routing caused by increased lateral layout area because of an increase in LCD resolution, by sharing latches and DACs (Paragraph [0006]).

Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 12 is directed to the structure of the latch control circuit as shown in Applicant’s figures 5 and 6. The cited prior art references discloses control circuits which produce a series of latch control signals but are silent about the specific structure of the control circuits. Therefore, the Examiner has indicated the claim contains allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        05/18/2022